El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Cuando a la terminación de un contrato de arrendamiento el arrendador acumula una acción para recobrar, el importe de los cánones con otra de daños y perjuicios provenientes del estado deteriorado de la finca, no existe una indebida acumulación, toda vez que ambas acciones tuvieron su origen en el mismo contrato. Artículo 104, inciso 8, Código de Enjuiciamiento Civil.
*503No se hizo. un..señalamiento,de error suficiente respecto a la alegación de que. la demanda era ambigua y dudosa, v! a que los hechos no fueron aducidos suficientemente en una u otra causa- de acción. Así, pues, nos conformaremos con^ decir que el demandado fué. bastante bien informado de la naturaleza de las reclamaciones presentadas en su contra.'-Más especialmente la primera causa de acción fué transigida, por convenio entré las partes. .1
El segundo señalamiento se refería a la admisión por parte de la corte de varias facturas de comerciantes y artesanos tendentes a demostrar la suma que la demandante había pagado al tratar de restituir la finca al estado en que en su opinión la misma se hallaba al ser cedida en arrendamiento al demandado. La demandante declaró sobre el estado cambiado de la finca y se ofrecieron las cuentas en su totalidad como prueba. No se separaron los daños ocasionados a la propiedad con motivo de las distintas causas pero, la corte estuvo justificada al admitir dichas facturas para darles el valor probatorio que tuvieran al llegar a la conclusión final. En realidad la opinión de la corte de distrito demuestra que del importe total de estas cuentas ella hizo va-r rias deducciones debido al hecho de que gran parte de los cargos no surgieron por culpa del inquilino. Convenimos con la apelada en que las objeciones se dirigían únicamente al peso de la prueba. De todos modos, dada la actuación dó la corte, la admisión de estos documentos fué inofensiva.
El tercer señalamiento es extraordinario. Las partes celebraron un contrato de arrendamiento específico por determinado período de tiempo a razón de $175 mensuales. Entonces convinieron en un arrendamiento de mes a mes á razón de $200. El apelante insiste en que la corte cometió error al decir que de conformidad con los términos del com trato él estaba obligado a devolver la propiedad en el mismo buen estado de conservación en que la recibiera a la fecha; del arrendamiento, o sea el 5 de enero de 1927.
Creemos que la prueba demuestra bástante bien que ori-*504ginalmente, por el contrato y por su prórroga, el apelante tenía la obligación de devolver el edificio en el mismo estado de conservación en que se hallaba, con las excepciones pro-vistas por la ley. Además, la apelada no reclamaba nada más de lo qne le hubiera concedido el Código Civil.
Los señalamientos cuarto, quinto y sexto pueden ser tra-tados conjuntamente. En el tiempo que medió entre la fe-cha del arrendamiento y la entrega de la finca por el arren-datario, azotó la isla el ciclón de San Felipe el 13 de sep-tiembre de 1928. La demandante admitió en la silla de los testigos que la finca fué seriamente perjudicada por éste. En realidad dijo que de sus diversas propiedades ésta fué la más afectada. La corte inferior hizo varias deducciones por ra-zón del huracán, y .la duda principal que tenemos es si se dedujo lo suficiente.
La propiedad era originalmente una casa de vivienda. La demandante dice que el entendido fué que el Dr. Juliá no utilizaría la finca como clínica. No obstante, la prueba tiende a demostrar que la casa era utilizada con tal fin, y más o menos con conocimiento y asentimiento de la apelada. La demandante ocupó la silla testifical y prestó declaración al efecto de que la casa se había deteriorado bastante.
Es una presunción razonable que la. casa fué entregada al apelante en buen estado. Cuando se convierte una casa residencial en una clínica, hay que hacer necesariamente cam-bios drásticos en ella, y si la demandante, según declaró, en-contró la casa en un estado de deterioro, conforme demues-tra el primer examen hecho por el ingeniero dentro de los diez días de su entrega, la corte estuvo justificada al llegar a la conclusión de que el deterioro se debió, por lo menos en parte, a la manera en que fué tratada por el arrendatario.
Conforme hemos dicho, la corte trató de excluir todos los daños debidos al ciclón. El apelante insiste en que la deman-dante no demostró que ninguna parte del deterioro se debió directamente a actos suyos.
El apelante también insiste enfáticamente en que una *505buena parte de los daños y perjuicios pueden haber surgido éntre el período que la casa fué entregada y el momento en que la apelada se hizo cargo activamente de la misma. La finca fué entregada por el Dr. Juliá y notificada la dueña el 20 de octubre de 1928. La correspondencia y la prueba en este caso nos convencen de que antes del primero de noviem-bre de 1928 la apelada hizo que la casa fuera examinada por el ingeniero Tallada Ríos; que como consecuencia de este examen, o independientemente del mismo, el Dr. Juliá hizo ciertas reparaciones a la casa, creyendo evidentemente que era su deber hacerlo así. Es una inferencia lógica que el in-geniero o los agentes del Dr. Juliá estuvieron a cargo de la casa por un corto período de tiempo luego de haber sido ésta entregada a la apelada. Posiblemente transcurrió un inter-valo de varios días en que nadie estaba a cargo de la pro-piedad, pero no hay presunción alguna a ese efecto. Por el contrario, podría esperarse normalmente que una casa no su-frirá cambio alguno por lo menos dentro de una semana o cosa así, después de haber sido abandonada. El principio enunciado en el inciso 31 del artículo 102 de la Ley de Evi-dencia parecería ser aplicable, a saber:
"Que una vez probada la existencia de una cosa, continúa ésta todo el tiempo que ordinariamente duran las cosas de igual natu-raleza. ”
No hay duda de que las reparaciones del Dr. Juliá fueron hechas entre el primero y el quince de noviembre de 1928, y que así él se lo informó a la apelada por carta fechada no-viembre 15 del referido año. Igualmente, la corte tenía de-recho a creer por la prueba que el primer examen del inge-niero fué practicado antes del primero de noviembre de 1928. Durante el juicio el apelante mismo ofreció como prueba el informe practicado por el mencionado ingeniero. El ape-lante no nos convence de que; considerado este informe, la córte no tuviera derecho a creer que los daños de referencia ño fueran resultado del abandono de la casa.
La demandante reclamaba la suma de $1,615.68 por con-*506ee'pto de daños y peí-jaicios. La corte inferior dijo en su: opinión que las sumas-pagadas por los daños ocasionados por. el ciclón y algunos otros, debían ser rebajadas. La corte ma-, ñifesto:
“De la evidencia documental y testifical resulta que la deman-' dante invirtió en materiales y mano de obra en la reparación y arre-glo de la casa, la suma de $1,370.00. De esta suma debe rebajarse: $107.00 pagados a S. Albanese e Hijo, Sucrs., por las tejas; $67.50 pagados a Porto Rico Gas & Coke Co., por una cocina; $106.00 por el trabajo de pintura exterior e interior, pagado a Crisóstomo Gon-zález y José Ramírez, considerando el estimado de Ramón Soler (Dte. Exh. No. 3) que fué sólo de $68.00, en relación con el memorándum del contratista Tallada Ríos; $200.00 de la cantidad pagada a Daniel García por trabajos de carpintería, por estar incluidos en ellos la reparación de la torre, o sea la colocación de las tejas, un pivot para enredaderas, marquesina a la puerta de entrada, división de cristales y madera y arreglo general del balcón, que el demandado no debe pagar; y $10.25 importe de cristales florentino comprados 4 A. Pérez y Hnos. Sucrs.; $5.04 de la cuenta de Rolán y Tejedor, por alambre y zinc, cuyo uso no se ha demostrado; y $46.00 de la cuenta de Sucrs. dé A. Mayol & Co., importe de un inodoro y un fregadero, habida consideración que del servicio sólo faltó una ducha y un inodoro, que está ya cargado en la cuenta por $15.00. Total de deducciones, $539.79.
“En resumen, considerando el memorándum del Ingeniero Ta-llada Ríos, presentado por el propio demandado, quien examinó lá propiedad en Octubre y Noviembre, 1928, a instancias de la demam dante, y estimó los daños no reparados en $1,300.00, en relación con la declaración del Ingeniero Eduardo Fossas, quien también la exa-minó en el mes de noviembre, .1928, a solicitud del demandado; y por el resultado de toda la evidencia, una suma de $840.21 que es la diferencia entre los gastos y las deducciones, está justificada, para dejar la finca en el buen estado de conservación y uso en que se encontraba cuando la recibió el demandado, el 5 de enero de 1927, excluyéndose los daños causados por el temporal y abandono de la pi-opiedad desde el 20 de octubre, 1928, en que fué devuelta.”
El apelante señala como error el que la corte descansara tan definitivamente en el informe del ingeniero. No damos gran peso al becbo de que fué el mismo demandado quien presentó el documento o a que admitía los becbos en él con-*507tenidos, mas del documento presentado, y del resto de la prueba, no babía razón alguna por la cual la corte debía de-ducir de sus conclusiones daños y perjuicios debidos al su-puesto abandono.
Abora bien, la corte eliminó $106 por pintura, porque una de las cuentas presentadas era sólo por $68 y la demandante reclamaba.una suma mayor. Es práctica tan general que un arrendador tenga que pintar una casa interior y exterior-mente después de cierto número de años, que sin prueba más específica de daños causados por el demandado, a nuestro juicio todos los gastos incurridos en pintar la casa debieron ser rebajados. Algunos de éstos pudieron ser ocasionados por acción directa del huracán o por el agua que penetra en una casa a consecuencia del mismo.
Es un becbo admitido que la torre del edificio sufrió da-ños y perjuicios a causa del ciclón al igual que las pérgolas exteriores. La reclamación por trabajo de carpintería as-cendía a $400 y la corte dedujo $200. Sin embargo, no esta-mos convencidos de que los actos del demandado produjeran al demandante $200 de daños y perjuicios que exigieran tra-bajo de carpintería. Mas ascendían a algo. Tenemos dudas también respecto a si no debieron hacerse mayores rebajas: En gran parte, es cuestión de conjeturas, pero tomando los autos en su totalidad, a nuestro modo de ver, la indemniza^ ción de la demandante debe ser limitada a $500.

La sentencia apelada debe ser por tanto modificada, y así modificada, confirmada.